DETAILED ACTION
	Claims 1, 2, 7-9, 11, and 12 are currently pending in this Office action.  Claims 3–6 stand canceled.  Claims 7–9, 11, and 12 are withdrawn as being directed to non-elected inventions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive. 	Concerning the 35 U.S.C. 103 rejection over Shimizu and Borzatta, as argued previously in the 04/09/2021 advisory action, page 7–8 of the 04/30/2021 remarks argue that Shimizu does not teach or suggest “the claimed combination of compounding agents (i.e., the hindered-phenol-based antioxidant and the hindered amine compound) nor the specific amount of the hindered-amine based light stabilizers,” and that Borzatta does not cure the deficiencies.  This is still unpersuasive because Shimizu at Example 1 at [0044]-[0045] discloses a composition containing 100 pbw of a polymer containing 60 mol percent of units derived from methanotetrahydrofluorene and 40 mol percent of units derived from tetracyclododecene; and, as phenol-based antioxidant, 0.5 pbw of pentaerythritol-tetrakis[3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate (commercial product Irganox 1010).  The amount of 0.5 pbw is within the claimed range of hindered phenol-based antioxidant of 0.2 to 2.0 pbw.  As applicant acknowledges, alone or in combination, such as a combination of phenol-based antioxidants and hindered amine-based light stabilizers.  Given 0.5 pbw of hindered phenol-based antioxidant, one of ordinary skill in the art would have reasonably calculated the amount of hindered-amine light stabilizers from the range provided at [0028].  Thus, contrary to applicant’s position, Borzatta does not need to teach the amount of hindered phenol-based antioxidant because Shimizu already does.  
Since Shimizu already teaches a combination of hindered phenol-based antioxidant and hindered amine compound, Borzatta was combined therewith to teach the structure of a hindered-amine compound of formula (2).  These compounds are taught as being very effective for improving light, heat, and oxidation resistance of synthetic polymers, such as polymers of cycloolefins, like norbornene- containing polymers. Col. 19 line 59-63, Col. 20 line 36-37.  One of ordinary skill in the art would already be able to determine the content of hindered amine compound from Shimizu’s disclosure as discussed above.  However, Borzatta also teaches the hindered amount compounds in an amount of 0.05 to 1 parts by weight (pbw) relative to 100 pbw of the material to be stabilized, which is within the claimed range and already ascertainable from Shimizu. Col. 24 lines 14-17.  Applicant’s arguments concerning the amount of combination of compounding agents (i.e., the hindered-phenol-based antioxidant and the hindered amine compound) nor the specific amount of the hindered-amine based light stabilizers are consequently unpersuasive.
In response to applicant’s argument on page 9 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Shimizu already teaches a combination of hindered phenol-based antioxidant and hindered amine compound, Borzatta was combined therewith to teach the structure of a hindered-amine compound of formula (2).  These compounds are taught as being very effective for improving light, heat, and oxidation resistance of 
Therefore, the rejection over Shimizu and Borzatta is still deemed proper.

Claim Rejections - 35 USC § 112
	The previous rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment correcting the same.

Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP 2010-
150443 A, machine translation) in view of Borzatta et al. (US 6046304 A).
	With respect to claim 1, Shimizu at claim 1 discloses a hydrogenated norbornene-based ring-opening polymer containing 20 to 70 mol percent of repeating unit (A) derived from tetracyclododecene; and 30 to 80 mol percent of repeating unit (B) derived from methanotetrahydrofluorene. [0028] teaches including a phenol-based antioxidant and a hindered amine-based light stabilizer in a total amount of 0.05 to 5 parts by weight (pbw) relative to 100 pbw of the norbornene-based polymer. Example 1 at [0044]-[0045] is a composition containing 100 pbw of a polymer containing 60 mol percent of units derived from methanotetrahydrofluorene and 40 mol percent of units derived from tetracyclododecene; and 0.5 pbw of pentaerythritol-tetrakis[3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate, which is the commercial product Irganox 1010, as phenol-based antioxidant.
	Shimizu teaches including a hindered-amine based light stabilizer, but is silent as such compound as a molecule having the structure of formula (2) as presently claimed.
	Borzatta at Example 10 (Col. 41-42) discloses a compound of the formula:

    PNG
    media_image1.png
    178
    714
    media_image1.png
    Greyscale
.
These compounds have a narrow molecular weight distribution and are very effective for improving light, heat, and oxidation resistance of synthetic polymers, such as polymers of cycloolefins, like norbornene- containing polymers. Col. 19 line 59-63, Col. 20 line 36-37. Col. 24 lines 14-17 specifies including these compounds in an amount of 0.05 to 1 parts by weight (pbw) relative to 100 pbw of the material to be stabilized.
	Given that Shimizu employs a hindered-amine light stabilizer and the advantages of employing a compound of formula (2a) disclosed by Borzatta, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to effectively improve light, heat, and oxidation resistance of polymers containing the same.
	With respect to claim 2, Shimizu teaches including a hindered-amine based light stabilizer, but is silent as such compound as a molecule having the structure of formula (2a) as presently claimed.
	Borzatta at Example 10 (Col. 41-42) discloses a compound of the formula:

    PNG
    media_image1.png
    178
    714
    media_image1.png
    Greyscale
.
These compounds have a narrow molecular weight distribution and are very effective for improving light, heat, and oxidation resistance of synthetic polymers, such as polymers of cycloolefins, like norbornene- containing polymers. Col. 19 line 59-63, Col. 20 line 36-37. Col. 24 lines 14-17 specifies including these compounds in an amount of 0.05 to 1 parts by weight (pbw) relative to 100 pbw of the material to be stabilized.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768